236 S.E.2d 306 (1977)
33 N.C. App. 709
STATE of North Carolina
v.
Randolph Douglas BECRAFT and Gary Wayne Hardin.
No. 7719SC236.
Court of Appeals of North Carolina.
July 20, 1977.
Certiorari Denied September 12, 1977.
Atty. Gen. Rufus L. Edmisten, by Associate Atty. Nonnie F. Midgette, for the State.
Bell & Ogburn, P. A., by Deane F. Bell and William H. Heafner, Asheboro, for defendant appellant Randolph Douglas Becraft.
Cahoon & Swisher by Robert S. Cahoon, Greensboro, for defendant-appellant Gary Wayne Hardin.
Certiorari Denied by Supreme Court September 12, 1977.
ARNOLD, Judge.
The only identification testimony tending to prove that defendants were the robbers came from Douglas Chestnut. During cross-examination Chestnut denied that he *307 was a homosexual and that he had propositioned the defendants on a previous occasion. Thereafter, the court refused to permit defendant Becraft to testify that on a previous occasion Chestnut had propositioned him and that he, Becraft, had refused.
Defendants contend that the testimony which was offered to show that Becraft had rejected Chestnut's homosexual proposition should have been allowed because it tends to show bias on the part of the witness towards defendant, Becraft. We agree. The State's case depends on the credibility of the witness, Chestnut, the only witness who could identify the alleged robbers. While there is strong evidence of guilt by defendants we cannot say that the exclusion of this testimony was not prejudicial. See State v. Faust, 254 N.C. 101, 118 S.E.2d 769 (1961); State v. Hart, 239 N.C. 709, 80 S.E.2d 901 (1954).
New trial.
PARKER and MARTIN, JJ., concur.